Exhibit 10.3

July 30, 2016

Charles Zhang

Chairman of the Board

Sohu.com Inc.

 

Re: Amendment of Termination Agreement

Dear Charles,

Reference is hereby made to a letter agreement dated June 8, 2016 between
Sohu.com Inc., a Delaware corporation (“Sohu”), and me (the “Termination
Agreement”) in connection with my resignation from my positions as President and
Chief Financial Officer of Sohu, effective at the close of business on July 31,
2016 (the “Termination Date”).

Reflecting discussions between us, in recognition of my commitment to diligently
provide consulting services to Sohu from August 1, 2016 through December 31,
2016 and other good and valuable consideration, Sohu and I hereby amend the
Termination Agreement:

 

1. To provide that options held by me for the purchase of Sohu common stock that
are vested as of July 31, 2016, which the existing Termination Agreement (in the
first sentence of paragraph (f) thereof) states “will remain vested and
exercisable by me,” will remain vested and exercisable by me through
December 31, 2017; and

 

2. By deleting the second, third, and fourth sentences of paragraph (f) of the
Termination Agreement in their entirety and replacing them with the following:

“Options held by me for the purchase from Sohu.com (Search) Limited (“Sohu
Search”) of 720,000 Class A ordinary shares of Sogou Inc. (“Sogou”), which are
fully vested as of July 31, 2016, will remain vested and exercisable by me
through December 31, 2017. Upon or promptly after my exercise of such options
and my payment of the exercise price in full to Sohu Search, I will sell to
Sogou, and Sohu will cause Sogou to purchase from me, all of the 720,000 Class A
ordinary shares of Sogou purchased upon such exercise for a purchase price of
$10 per share, or a total of $7,200,000. Sohu will cause Sogou to make payment
of such purchase price to me promptly upon such sale and purchase in US dollars,
to a bank account designated by me. Sohu hereby confirms that the purchase of
such 720,000 Class A ordinary shares by Sogou from me has been approved by the
board of directors of Sogou. Treatment of unvested options held by me for the
purchase from Sohu Search of 2,400,000 Class A ordinary shares of Sogou will be
based on and subject to discussions between Sohu and me regarding my future
roles and responsibilities for Sogou.”

 

1



--------------------------------------------------------------------------------

The Termination Agreement, as amended by this letter, will remain in full force
and effect on and after the date hereof.

This letter will be governed by and construed in accordance with the laws of the
State of New York, without regard to the doctrine of conflict of laws. This
letter may be executed in one or more counterparts, each of which will be deemed
to be an original, but all of which together will be considered one and the same
agreement.

Please confirm Sohu’s agreement to the foregoing by executing this letter as
indicated below.

[Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

Very truly yours,

/s/ Carol Yu            

Carol Yu

 

Accepted and agreed to: By:  

/s/ Charles Zhang

Charles Zhang Sohu.com Inc. Chairman of the Board and Chief Executive Officer

 

3